Title: Thomas Jefferson to John Adams, 15 May 1819
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Monticello May 15. 19.
          
          Your letter of Apr. 2. was recieved in due time, and I have used the permission it gave me of sending a copy of that of Mar. 2. to the editor of Tracy’s Political economy.
          Mr S. A. Wells of Boston, grandson of our old friend Saml Adams, and who proposes to write the life of his grandfather, has made some enquiries of me relative to revolutionary antiquities which are within your knolege as well as mine. I therefore put my answer under your cover, and open for your perusal and animadversion to him if I have committed any error. I fear none where I have taken facts from written notes. in other parts there may be error. when read, will you have the goodness to insert a wafer & send the letter to the post office? ever and affectionately yours.
          
            Th: Jefferson
          
        